 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDcluding janitorial maintenance employees,but excludingmachinerymaintenancemechanics,all other employees, guards, andsupervisorsas defined in the Act,as amended.BUTCHERS'UNION LOCAL 120, AMALGAMATED MEAT CUTTERS& BUTCHER WORKMEN OF NORTH AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any other material.Members ofthe signatory labor organization and employees may communicate with the Board'sRegional Office, 450 Golden Gate Avenue, San Francisco, California, TelephoneNo. 556-6721, if they have any question concerning this notice or compliance withits provisions.Food Giant Supermarkets;Mayfair Markets,cl/b/a El RanchoMarkets;SafewayStores, Inc.andRetail Clerks InternationalAssociationLocal 727, AFL-CIO.Case No. 28-CA-975. July 27,1965SUPPLEMENTAL DECISION AND ORDEROn January 24, 1964, the Board issued a Decision and Order in thiscase I finding that the Respondents had engaged in and were engagingin certain unfair labor practices in violation of Section 8(a) (1) and(3) of the Act.The Board noted in its Decision that this case wasindistinguishable fromJohn Brown et al., d/b/a Brown Food Store,137 NLRB 73,2 enforcement denied 319 F. 2d 7 (C.A. 10), then pend-ing before the Supreme Court of the United States. Thereafter theRespondents filed a request for review in the Court of Appeals for theNinth Circuit and the Board filed a cross-petition for enforcement.On March 29, 1965, the Supreme Court rendered its decision inN.L.R.B. v. John Brown, et al., d/b/a Brown Food Store,380 U.S.278, affirming denial of enforcement of the Board's Order. Sub-sequently the court of appeals, on the Board's motion, extended thetime for all further proceedings in this case to June 29, 1965, to enablethe Board to consider the case further in the light of theBrowndecision.Thereafter, on June 28, 1965, the Board issued and caused to beserved upon the parties a notice to show cause in which the Boardstated that, having reconsidered the entire record in this proceeding inlight of the decision of the Supreme Court inBrown, supra,ithadconcluded that the instant case is controlled in all respects by theBrowndecision; and that, therefore, the Board proposed to issue aSupplemental Decision and Order dismissing the complaint in its en-tirety, unless the parties showed cause in writing, on or before July 8,1965, why the complaint should not be so dismissed.1145 NLRB 1221.2Members Rodgers andFanningdissenting154 NLRB No. 8. SECURITY GUARD SERVICE, INC.33No response to the notice to show cause was thereafter filed with theBoard.Accordingly, and for the reasons stated in the notice, weshall dismiss the complaint in its entirety.[The Board dismissed the complaint.]Security Guard Service, Inc., PetitionerandGus Rallis.CaseNo. 28-UC-1.July 27,1965ORDER DENYING PETITION FOR CLARIFICATIONAND AMENDMENT OF CERTIFIED UNITOn September 17, 1964, the Regional Director for Region 28 certi-fiedGus Rallis as exclusive bargaining representative for a unit ofall guards employed by the Employer at the NASA site at Organ,New Mexico, excluding office clerical employees and supervisors asdefined in the National Labor Relations Act, as amended.'There-after, on January 15, 1965, the Employer filed a petition for unitclarification and amendment of certification in which it requests theNational Labor Relations Board to exclude shift supervisors or ser-geants from the previously certified bargaining unit on the groundthat events since the aforementioned certification show them to besupervisors as defined in the Act.A hearing was held upon the instant petition before Hearing OfficerL. L. Porterfield on February 8, 1965.All parties appeared at thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the Hearing Officer made at the hearing arefree from prejudicial error and are hereby affirmed.The Employerfiled a brief which has been duly considered.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The supervisory status of the employer's shift supervisors or ser-geants was one of the principal issues litigated in the representationproceeding in Case No. 28-RC-1211. In that proceeding, the Em-ployer took the position that sergeants should be excluded from theunit as supervisors, whereas the Petitioner contended they should beincluded as rank-and-file employees. In the Decision and Directionof Election in that case, issued August 19, 1964, the Regional Directordetermined that sergeants were not supervisors within the meaning of1 Case No. 28-RC-1211.154 NLRB No. 5.206-446-66-vol. 154-4